
	
		IV
		111th CONGRESS
		2d Session
		H. RES. 1227
		IN THE HOUSE OF REPRESENTATIVES
		
			March 25, 2010
			Ms. Fallin submitted
			 the following resolution; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		RESOLUTION
		Remembering the victims of the attack on
		  the Alfred P. Murrah Federal Building in Oklahoma City, Oklahoma, and
		  supporting the goals and ideals of the National Week of Hope.
	
	
		Whereas, on April 19, 1995, at 9:02 a.m., a terrorist
			 detonated a truck bomb at the Alfred P. Murrah Federal Building in Oklahoma
			 City, Oklahoma;
		Whereas this was one of the worst terrorist attacks ever
			 to occur on United States soil, taking the lives of 168 people and injuring
			 more than 850 others, many of them United States Government employees who
			 worked in the Alfred P. Murrah Federal Building;
		Whereas this cowardly act of domestic terrorism directly
			 affected thousands of families and horrified millions of people across the
			 State of Oklahoma and the United States;
		Whereas the people of Oklahoma and the United States
			 responded to this tragedy through the remarkable efforts of local, State, and
			 Federal law enforcement personnel, firefighters, search and rescue teams,
			 public and private medical personnel, other emergency services personnel, and
			 thousands of volunteers from the community who saved lives, assisted the
			 injured and wounded, comforted the bereaved, and provided meals and support to
			 those who came to Oklahoma City to offer assistance;
		Whereas this courageous response set what has come to be
			 known as the Oklahoma Standard, which was later emulated by many
			 Americans following the terrorist attacks of September 11, 2001;
		Whereas, following the 1995 attack, the people of Oklahoma
			 and the United States pledged to build and maintain a permanent national
			 memorial to remember those who were killed, those who survived, and those
			 changed forever;
		Whereas this pledge was fulfilled by establishing the
			 Oklahoma City National Memorial, which draws hundreds of thousands of visitors
			 from around the world every year to the site of the attack;
		Whereas the Oklahoma City National Memorial brings
			 comfort, strength, peace, hope, and serenity to the many visitors who come to
			 the Memorial and its museum each year to remember and to learn;
		Whereas the National Memorial Institute for the Prevention
			 of Terrorism, a partner of the Oklahoma City National Memorial, was established
			 to educate the Nation’s emergency responders about preventing and mitigating
			 the effects of terrorist attacks;
		Whereas the Alfred P. Murrah Federal Building has been
			 replaced with a new, safe, secure, and functional Federal building in downtown
			 Oklahoma City that houses many of the offices once housed in the Murrah
			 Building, sending a message that the people and Government of the United States
			 will not be cowed by terrorists;
		Whereas the 15th anniversary of the terrorist bombing of
			 the Alfred P. Murrah Federal Building is April 19, 2010; and
		Whereas the week of April 19, 2010, should be designated
			 as the National Week of Hope: Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)joins with the people of the United States
			 in sending best wishes and prayers to the families, friends, and neighbors of
			 the 168 people killed in the terrorist bombing of the Alfred P. Murrah Federal
			 Building in Oklahoma City, Oklahoma;
			(2)sends its best wishes and thoughts to those
			 injured in the bombing and expresses gratitude for their recovery;
			(3)thanks the thousands of first responders,
			 rescue workers, medical personnel, and volunteers from the community and across
			 the Nation who answered the call for help on the morning of the attack and in
			 the days and weeks thereafter;
			(4)pledges to work with the people of the
			 United States to promote the goals and mission of the Oklahoma City National
			 Memorial;
			(5)supports the inscription on the wall of the
			 Memorial, which reads: We come here to remember those who were killed,
			 those who survived, and those changed forever. May all who leave here know the
			 impact of violence. May this memorial offer comfort, strength, peace, hope, and
			 serenity.;
			(6)congratulates the people of Oklahoma City
			 for making tremendous progress in recovering from the attack over the past 15
			 years and demonstrating their steadfast commitment to the ability of hope to
			 triumph over violence;
			(7)applauds the people of Oklahoma City as
			 they continue to persevere and to stand as a beacon to the rest of the Nation
			 and the world, attesting to the strength of goodness in overcoming evil
			 wherever it arises;
			(8)supports the goals
			 and ideals of the National Week of Hope; and
			(9)directs the Clerk of the House of
			 Representatives to transmit an enrolled copy of this resolution to the Oklahoma
			 City National Memorial Foundation as an expression of appreciation for the work
			 of the Foundation.
			
